Order entered November 13, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00371-CR

                                 GEORGE GUO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 363rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F90-20083-W

                                          ORDER
       On September 10, 2013, this Court ordered the Dallas County Clerk to file a

supplemental record containing copies of the warrants issued on February 20, 1992; July 23,

1999; February 10, 2003; April 21, 2003; June 30, 2003; and December 12, 2012. We also

ordered the District Clerk to file the cost bill and accompanying documents.        When the

supplemental record was not received on October 14, 2013, the Court again ordered the Dallas

County District Clerk to file a supplemental clerk’s record containing the enumerated items. To

date, we have not received a supplemental record containing any of the above documents.

       Accordingly, we ORDER Gary Fitzsimmons, Dallas County District Clerk, to file, by

NOVEMBER 21, 2013, a supplemental record containing the following:
      Copies of the warrants issued on February 20, 1992; July 23, 1999; February 10, 2003;
       April 21, 2003; June 30, 2003; and December 12, 2012; and

      A detailed itemization of the costs assessed in this case, including but not limited to,
       specific court costs, fees, and court appointed attorney fees. In accordance with Texas
       Code of Criminal Procedure article 103.001, the cost bill shall be signed by the officer
       who charged the cost or the officer who is entitled to receive payment for the cost. We
       further ORDER that the supplemental clerk’s record include a document explaining any
       and all abbreviations used to designate a particular fee, cost, or court appointed attorney
       fee.

       If the Court does not receive the supplemental clerk’s record by the date specified, the

Court will utilize the available remedies to obtain the supplemental clerk’s record, including

ordering that Gary Fitzsimmons show cause why he should not be held in contempt for not

complying with this Court’s order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                    /s/     LANA MYERS
                                                            JUSTICE